            Case 2:04-cr-00324-TJS Document 53 Filed 03/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KESTER SANDY                                      :   CIVIL ACTION NO. 20-3290
                                                  :
       v.                                         :   CRIMINAL NO. 04-324
                                                  :
UNITED STATES OF AMERICA                          :


                                         MEMORANDUM

Savage, J.                                                                March 10, 2021

       Petitioner Kester Sandy, who is currently an inmate in Otisville Correctional

Facility, Otisville, New York, has filed a habeas corpus petition under 28 U.S.C. § 2241.

He is serving a sentence imposed by a New York state court. The government has

moved to dismiss the habeas petition for lack of jurisdiction because Sandy is not in

federal custody in this district.

       A habeas petition filed under § 2241 must be filed in the district where the prisoner

is confined, and the prisoner must name the custodian at the facility where he is being

held as the respondent. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). The proper

respondent is “the person who has custody over [the petitioner].” Id. At 434.

       Petitioner is housed at Otisville Correctional Facility, Otisville, New York. The

institution is in the Southern District of New York. Therefore, the petition should have

been filed in that district, not this district.

       Additionally, Sandy has named the United States of America as the respondent

instead of his custodian. The proper respondent is his present custodian in Otisville

Correctional Facility where Sandy is housed.

       Because Sandy has filed his § 2241 petition in the wrong district court and has not
         Case 2:04-cr-00324-TJS Document 53 Filed 03/10/21 Page 2 of 2




named the proper respondent, we shall dismiss his petition without prejudice to his right

to bring a § 2241 habeas petition in the proper district naming the appropriate respondent.




                                            2
